Citation Nr: 0944349	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, to 
include diskectomy and laminectomy, L5-S1 foraminotomy, post-
operative.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part found that new 
and material evidence had not been received to reopen a claim 
for service connection for diskectomy and laminectomy, L5-S1 
foraminotomy, post-operative.

The Veteran provided testimony before a decision review 
officer (DRO) during a hearing at the RO in June 2008.  A 
transcript of that hearing is of record.  

During the June 2008 hearing, the Veteran withdrew appeals 
regarding an increased rating for a forehead scar and an 
earlier effective date for service connection for left 
shoulder degenerative joint disease.  Therefore, these issues 
are not before the Board.  See 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2006 statement, the Veteran indicated that he had 
been receiving Social Security Administration (SSA) 
disability benefits beginning in 1979.  The SSA records are 
not part of the claims folder.  Failure to obtain the SSA 
decision and relevant supporting documents violates VA's duty 
to assist the Veteran in substantiating his service 
connection claim.  38 U.S.C. § 5103A;  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000) (holding that the Secretary has 
"a duty to assist the appellant in developing the facts 
pertinent to his ... claim, including obtaining all relevant 
SSA records regarding his disability and employability"); 
Voerth v. West, 13 Vet. App. 117, 121 (1999) ("Included in 
this duty [to assist] is the responsibility of VA to obtain 
any relevant records from the [SSA]."); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) ("[T]he decision of 
the administrative law judge at the SSA 'is evidence which 
cannot be ignored and to the extent its conclusions are not 
accepted, reasons or bases should be given therefore.' 
"(quoting Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991)).  

Therefore, attempts should be made to acquire any SSA records 
relating to the Veteran's claims for disability.  This must 
be done before the Veteran's claim can be further adjudicated 
as the information requested may include medical records 
relevant to the issue before the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO or AMC should obtain from SSA 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

